          Case 3:19-cr-03932-DB Document 15 Filed 12/18/19 Page 1 of 2




                                 United States District Court                             FILED
                                                                                     December         18,
                                       Western    District of   Texas
                                                                                            2019
                                            El   Paso Division                     Clerk, U.S. District Court
                                                                                      Western District of
                                                                                            Texas

                                                                             By:
                                                                                                      Deputy

UNITED STATES OF AMERICA                             §
                                                     §
vs.                                                  §   No: EP:19-CR-03932(1)-DB
                                                     §
(1) ALEJANDRO CARRILLO                               §
                                                     §
  Defendant



                          ORDER ACCEPTING WAIVER OF
                     PERSONAL APPEARANCE AT ARRAIGNMENT

       Defendant filed a Waiver of Personal Appearance at Arraignment, signed by defendant
and defendant's attorney, in which defendant affirms:

        Defendant has received a copy of the charging document;
        Defendant has read the charging document or had it read to him/her;
        Defendant understands that he/she has the right to personally appear at arraignment; and
        Defendant desires to waive personal appearance at arraignment and reading of the
        charging document, and tenders a plea of "not guilty."

       Pursuant to Federal Rule of Criminal Procedure 10(b), the Court hereby ACCEPTS the
waiver of appearance and directs that a plea of NOT GUILTY be entered for defendant.


        It is so ORDERED this 18th day of December, 2019.
             Case 3:19-cr-03932-DB Document 15 Filed 12/18/19 Page 2 of 2

                                                                                      FJJed///
                                                                                           Cl.rk, 11$. District Court
                                                                                           Wistern   District of   This
                         UNITED STATES DISTRICT COURT                                 sy
                          WESTERN DISTRICT OF TEXAS                                                         gPuty
                               EL PASO DIVISION

USA                                            §

                                               §
vs.                                            §          NO: EP:19-CR-03932(1)-DB
                                               §
(1) ALEJANDRO CARRILLO                         §


                  WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                                              AND
                             ENTRY OF PLEA OF NOT GUILTY

        COMES NOW Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

         Defendant has received a copy of the indictment or information in this case. Defendant
        1)
understands the nature and substance of the charges contained therein, the maximum penalties
applicable thereto, and his/her Constitutional rights, after being advised of all the above by
his/her attorney.

     2) Defendant understands he/she has the right to appear personally with his/her attorney
before a Judge for arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

     Defendant, having conferred with his/her attorney in this regard, hereby waives personal
appearance with his/her attorney at the arraignment of this case and the reading of the indictment
or information, and by this instrument, tenders his/her plea of "not guilty." The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes.


Date:
                   /7- 2O       (5
                                                              DEFEND N
                                                                                      £-rt
                                                              Signature of Attorney



                                               1S] 1 II   M   t

APPROVED by the Court. A plea of "Not Gulity" is entered for defendant effective this date.

Date:
                                                                  UNITED STATES MAGISTRATE JUDGE
